INTERNATIONAL FLAVORS & FRAGRANCES INC.
2000 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS
AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004

                 International Flavors & Fragrances Inc., a New York corporation
(herein called “IFF”, hereby establishes the 2000 Stock Option Plan for
Non-Employee Directors (herein called the “Plan”) on the following terms and
conditions:

                 1.     Purpose: To attract and retain the services of qualified
independent directors of IFF who are not employees of IFF and provide additional
incentive for such directors to work for the best interest of IFF and its
shareholders.

                 2.     Method of Adoption: By the approval of the Board of
Directors of IFF (herein called the “Board”) and of the holders of a majority of
the shares of IFF Common Stock, par value of $.12-1/2 each (“Common Stock”).

                 3.     Grant of Options: An option to purchase 3,000 shares of
Common Stock will be automatically granted to each non-employee director in each
year commencing in 2000 and ending in 2009, and each such grant in each year
shall be made on the date of the Annual Meeting of Shareholders of IFF in that
year. The foregoing notwithstanding, beginning in 2004 the automatic grant of
options under this Section 3 shall be suspended (i.e., will not occur as
provided above), such suspension to continue in subsequent years until such time
as the Board further amends this Plan to resume option grants as provided herein
or as otherwise then determined by the Board.

                 4.     Number of Shares: The Plan shall cover an aggregate of
450,000 shares of Common Stock. Either authorized and unissued shares or
treasury shares may be used. If any options expire or terminate without being
exercised in full, including options voluntarily surrendered for cancellation,
the shares subject thereto which have not been purchased in accordance with the
terms of such options shall be available for the grant of new options under the
Plan.

                 5.     Purchase Price: The purchase price per share for any
stock optioned at any time under this Plan shall be the fair market value
thereof on the date of granting the option. Upon exercise of any stock option
the director may pay for the stock covered by the stock option with Common Stock
of IFF taken at its fair market value, providing the director has held such
Common Stock for at least six months or such longer period as determined by the
Board.

                 6.     Eligibility: All members of the Board who are not
employees of IFF or one of its subsidiaries (including subsidiaries which may
become such after adoption of this Plan), at the close of business on the date
of grant of an option, including any such members elected to the Board by the
shareholders on the date of grant.

                 7.     Individual Options: The maximum number of shares for
which stock options may be granted to any individual under the Plan shall be
30,000.

                 8.     Exercise of Options: Each stock option may be exercised
as follows: up to one-third of the shares covered at any time after 24 months
from the date of grant, up to two-thirds of such shares at any time after 36
months from such date; and all the shares at any time after 48 months from such
date. The foregoing notwithstanding, the Board may modify this vesting schedule
or accelerate the vesting of any option and vary the post-termination exercise
period thereof. An option may not be exercised, if, in the opinion of counsel
for IFF, exercise of the option or delivery of shares pursuant thereto might
result in a violation of any law or regulation of an agency of government or
have an adverse effect on the listing status or qualification of the IFF shares
on any securities exchange.

--------------------------------------------------------------------------------

                 9.     Exercise Period; Persons Entitled to Exercise Options:
Except as otherwise provided in Section 14 and Section 16, each stock option
shall be exercisable as follows:


                (a)                  An active director who has not transferred
the option to a “Beneficiary”, as hereinafter defined, or a Beneficiary to whom
an active director has transferred the option may exercise the option as to
shares which the director is at any time entitled to purchase under the terms of
the option until the tenth anniversary after the date of its grant.


                (b)              If on or after his or her 65th birthday a
director resigns, is not reelected by the shareholders of IFF, becomes totally
disabled or retires, then he or she (or in the event of his or her
incapacitation his or her legal representatives), or, if he or she has
transferred the option to a Beneficiary, the Beneficiary, may exercise the
option until its expiration date as to the balance, if any, of the shares which
the director was entitled to purchase under the terms of the option at the date
of such resignation, failure of reelection, disability or retirement.


                (c)              If before his or her 65th birthday a director
resigns, is not reelected by the shareholders of IFF, becomes totally disabled
or retires, then he or she (or in the event of his or her incapacitation his or
her legal representatives), or, if he or she has transferred the option to a
Beneficiary, the Beneficiary, may exercise the option within three (3) months
thereafter (but not later than the expiration date of the option) as to the
balance, if any, of the shares which the director was entitled to purchase under
the terms of the option at the date of such resignation, failure of reelection,
disability or retirement.


                (d)              If a director dies while a director of IFF or
after having ceased to be a director of IFF,


                                                (i)               if he or she
has not transferred the option to a Beneficiary, then his or her legal
representatives, distributees or legatees, as the case may be, or


                                                (ii)               if he or she
has transferred the option to a Beneficiary, then the Beneficiary may exercise
the option within twelve (12) months after his or her death or such longer
period as the Committee may permit (but in no event later than the expiration
date of the option) as to the balance, if any, of the shares which the director
was entitled to purchase under the terms of the option at the date of his or her
death or, in case such death occurs less than 48 months from the date of the
grant of the option, that proportion of the shares covered by the option which
the number of days in the period from the date of grant to the date of the
director’s death bears to the number 1460, less any shares previously purchased
under the option.


2

--------------------------------------------------------------------------------

For purposes of the Plan, the term “Beneficiary” shall mean any family member or
members, including by marriage or adoption, any trust in which the Employee or
any family member or members have more than fifty percent (50%) of the
beneficial interest, and any other entity in which the Employee or any family
member or members own more than fifty percent (50%) of the voting interests, in
each case designated by the Employee in his or her most recent written
Beneficiary designation filed with the Committee as entitled to exercise the
option (or any portion thereof), or if there is no surviving designated
Beneficiary, then the person, persons, trust or trusts entitled by will or the
laws of descent and distribution to exercise the option on behalf or in lieu of
such non-surviving designated Beneficiary.

                 10.        Rights of Optionees Before Issuance of Stock
Certificates: No optionee or Beneficiary shall have any rights as a shareholder
with respect to any shares covered by any stock option until the date of the
issuance of the stock certificate for such shares following exercise of the
options. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

                 11.        Anti-Dilution Provisions: Each option agreement
shall contain such provisions as the Board or the Committee shall deem to be
appropriate, including provisions for appropriate adjustment of the option price
and the number of shares covered, or both, to protect the optionee in the event
of a reorganization, recapitalization, stock split, stock dividend, combination
of shares, merger or consolidation (except as otherwise stated below) or in the
event of any other change in the corporate capital structure of IFF. In the
event of any such adjustment, the aggregate number and class of shares available
under the Plan, the maximum number of shares as to which options may be granted
to any director and the number of shares subject to options automatically
granted each year under Section 3 may also be appropriately adjusted.

                 12.        Nonassignability: No option shall be assignable or
transferable by an optionee except by will or by the laws of descent and
distribution or to a Beneficiary, and shall not be pledged, mortgaged,
hypothecated or otherwise encumbered, or otherwise subject to the claims of
creditors by the director or any Beneficiary. The provisions of Sections 8 and 9
notwithstanding, the Stock Option and Compensation Committee of the Board
(herein called the “Committee”) may reserve to itself the right to extend or
vary the terms of any option to allow the exercise of the option by a director
or his or her Beneficiary as to any or all of the shares subject to the option
and/or for periods after the director for any reason ceases to serve (but not
later than the expiration date of the option).

                 13.     Administration: The Plan is intended to be
self-operative to the maximum extent consistent with prudent business practice.
Otherwise, the Plan shall be administered by vote of a majority of the Board, or
by a majority of the Committee.

                 14.     Acceleration of Option upon Merger or Consolidation: In
the event of the merger or consolidation of IFF with or into another corporation
as a result of which IFF is not the surviving corporation, then the optionee
shall have the right (a) to exercise the option, as to the entire number of
shares subject thereto, on and after the effective date of such merger or
consolidation, or (b) if such exercise is no longer possible, to receive in cash
for such option the difference between (i) the value of the consideration paid
for a share of Common Stock in such merger or consolidation to holders of Common
Stock and (ii) the option exercise price of such share, and the option shall
cease and terminate as to any shares as to which it has not been so exercised or
cashed out on a date 180 days after the effective date of such merger or
consolidation or on the expiration date of such option, whichever is earlier.

                 15.     Agreements: Options issued under the Plan shall be
evidenced by agreements in such form as the Board or the Committee may approve.
The terms of such agreements shall comply with the applicable terms of the Plan
contained herein. The option agreement shall not impose on IFF or its
subsidiaries any obligation to continue any individual as a director for any
period.

                 16.     Change in Control: In the event of a “change in
control” of IFF, all options previously granted to a director shall become
immediately exercisable in full, and he or she or his or her legal
representatives, distributees or legatees in the event of the death of a
director may exercise within 12 months thereafter (but not later than the
respective expiration dates of the options) any and all outstanding options.

                 “Change in control” shall have the same meaning set forth in
Section 9 of IFF’s 2000 Stock Award and Incentive Plan.

                 17.     Interpretation: In the event of any difference of
opinion between an optionee or any Beneficiary and IFF concerning the meaning or
effect of the Plan, such difference shall be resolved by the Board.

                 18.     Compliance with Applicable Laws: All options granted
under the Plan are not intended to qualify as incentive stock options under
Section 422 of the Internal Revenue Code of 1986, as amended. No shares shall be
offered under the Plan, and no stock certificate shall be delivered upon
exercise of options, until such offering has been registered under the
Securities Act of 1933, as amended, and any other applicable governmental laws
and regulations, unless in the opinion of counsel such offering is exempt from
registration under such Act, and until IFF shall have complied with any
applicable provisions of the Securities Exchange Act of 1934, as amended, and
applicable requirements of the New York Stock Exchange.

                 19.     Amendment and Termination of the Plan: The Board may
amend, alter, suspend, discontinue or terminate the Plan or the Committee’s
authority to grant options under the Plan without the consent of shareholders or
any optionee, except that any such action shall be subject to the approval of
the shareholders of IFF at or before the next Annual Meeting of Shareholders for
which the record date is after such Board action if such shareholder approval is
required by any federal or state law or regulation of the rules of any stock
exchange or automated quotation system on which the Common Stock may then be
listed or quoted, and the Board may otherwise, in its discretion, determine to
submit other such changes to the Plan to shareholders for approval; provided,
however, that, without the consent of an affected optionee, no such action may
materially impair the rights of such optionee under any option previously
granted to him or her (as such rights are set forth in the Plan and in any stock
option agreement evidencing the grant of such option).